DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
The previously applied 112 rejections have been withdrawn based on the clarifying amendments of 11/14/21. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
Claims 1, 2, and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Rogers et al. (US 2008/0157235, “Rogers”) in view of Lalvani et al. (US 2007/0122590, “Lalvani”).
Regarding claim 1, Rogers teaches a display device comprising a flexible substrate (e.g., [0018], [0019], [0021]), a pixel circuit, and a light emitting structure disposed on the flexible substrate ([0168], [0006], teaching that the components are useful as flexible circuitry, [0030], [0055]). 	While Rogers teaches the inclusion of a stretchable film ([0220], [0006]), Rogers fails to teach that the stretchable film comprises  first and second regions that are divided according to curvatures of an object and comprising different patters or different disposed structures in the first and second region. In the same field of endeavor of stretchable films ([0005]), Lalvani teaches a stretchable films having different regions (e.g., Figs. 9 and 10, [0023], [0024], [0075], [0076]) that may be applied to different convexities or concavities of an object (see Fig. 9, [0006] – [0013], [0095]). Lalvani teaches to effect such a film by changing a polygonal structure on the different regions (e.g., [0064], see also [0087] and Fig. 16). Lalvani additionally teaches first and second regions wherein the first region comprises areas that may form to a concave region of an underlying structure and having concave or convex patterns, and areas that may form to convex region of an underlying structure and having concave or convex portions (see, e.g., Lalvani, Fig. 9, wherein the regions conforming to the convex or concave structure may be non-periodic geometries that may be considered to be concave or convex polygonal 
Regarding claim 4, Rogers additionally teaches that additional sensor arrays may be placed on the device, and may be located in “stacks” on the device substrate ([0300], [0301], [0305]). Therefore, in view of Rogers, one of ordinary skill would have found it obvious to have applied a sensor to calibrate the specific device of Rogers, including an image calibration sensor, as a part of a stack between the substrate and the stretchable film. 

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rogers in view of Lalvani and further in view of Han et al. (US 2011/0198620, “Han”).
Regarding claim 3, Rogers teaches a display device comprising a flexible substrate (e.g., [0018], [0019], [0021]), a pixel circuit, and a light emitting structure disposed on the flexible substrate ([0168], [0006], teaching that the components are useful as flexible circuitry, [0030], [0055]). 	While Rogers teaches the inclusion of a stretchable film ([0220], [0006]), Rogers fails to teach that the stretchable film comprises  first and second regions that are divided according to curvatures of an object and comprising different patters or different disposed structures in the first and second region. In the same field of endeavor of stretchable films ([0005]), Lalvani teaches a stretchable films having different regions (e.g., Figs. 9 and 10, [0023], [0024], [0075], [0076]) that may be applied to different convexities or concavities of an object (see Fig. 9, [0006] – [0013], [0095]). Lalvani teaches to effect such a film by changing a polygonal structure on the different regions (e.g., [0064], see also [0087] and Fig. 16). Lalvani additionally teaches first and second regions wherein the first region comprises areas that may form to a concave region of an underlying structure and having concave or convex . 

Response to Arguments
Applicant’s arguments filed 11/14/21 are considered moot in light of the new grounds of rejection, which were necessitated by Applicant’s amendments. Arguments that are relevant to the current rejections are addressed below. 
Applicant argues that the structures described by Lalvani do not represent “concave polygonal patterns” or “convex polygonal patterns.” The Examiner respectfully disagrees. Applicant points to an In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). The Examiner notes that a square, such as those taught by Lalvani, may be considered to be polygons and additionally notes that Lalvani teaches that these polygonal structures may made into features having convex or concave structures (see, e.g., Fig. 4, Fig. 9; see also [0064] describing the regions as “polygonal”). Therefore, the Examiner maintains that the teachings of Lalvani may be interpreted to read on the present claim language. Further, the Office notes Applicant has not presented any evidence in the record, for example a declaration, in support of the arguments of counsel.  The arguments of counsel cannot take the place of evidence in the record.  MPEP §§ 716.01(c), 2145.  Applicant has not presented any evidence in the record supporting the argument that the phrase “first region comprises concave polygonal patterns” must be interpreted to mean something of the shape that Applicant points to in the Remarks rather than the concave and convex shapes comprising square polygons described by Lalvani (see Remarks of 11/14/21, p. 8). 
Applicant argues that modified Rogers fails to teach first and second regions that are “alternatively stacked in a thickness directions.” However, the Examiner again notes that such a feature is not claimed. However, in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (first and second regions that are “alternatively stacked in a thickness directions”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). The Examiner therefore maintains that Han teaches a barrier film having a stacked structure (Fig. 9, [0032], [0094] – [0097]) and wherein the stack may comprise a alternating regions of a soft metal layer and a harder inorganic material ([0095], [0096]). Such a layer would have attachments to both a convex surface and a concave surface (and thus would satisfy the limitations that the more rigid material be applied to the convex surface and the less rigid material be applied to the more concave surface). The Examiner notes that the claim does not limit against, for example, the high rigidity layer being attached to a concave surface.
Therefore, claims 1, 3, and 4 are rejected as described above. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J FROST whose telephone number is (571)270-5618.  The examiner can normally be reached on Monday to Friday, 8:00am to 4:00pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANTHONY J FROST/Primary Examiner, Art Unit 1782